 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-00213-KJM
11
                                 Plaintiff,            ORDER FOR COMPETENCY EXAM
12
                           v.
13
     CHALONER SAINTILLUS
14   aka Shalam Ali El Bey,

15                              Defendant.

16

17

18          The defendant, Mr. Bey,1 was indicted on November 12, 2020, on five counts charging

19 conspiracy to distribute and distribution of a controlled substance. ECF No. 5. The duty Magistrate

20 Judge appointed an Assistant Federal Defender to represent defendant, and ordered him detained. ECF

21 No. 10; ECF Nos. 20, 23 (designation of current counsel). On June 16, 2021, this court held an in-

22 person hearing to consider defendant’s request to represent himself. Assistant U.S. Attorney Sam

23 Stefanki appeared for the government; Assistant Federal Defender Mia Crager appeared for Mr. Bey,

24 who also appeared before the court.

25

26
            1
27          The indictment charges defendant as Chaloner Saintillus. At hearing, after several rounds of
   questioning, the court determined defendant uses the name Shalam Ali El Bey and the surname
28 corresponding with this name is Bey.

                                                       1
 1          As the hearing transcript reflects, the court originally anticipated conducting a Faretta2 colloquy

 2 with Mr. Bey, 6/16/21 RT 4:25-5:2, 5:23-25, 6:15-16, ECF No. 32, but ultimately reconsidered that plan

 3 after hearing from counsel and attempting without success to overcome Mr. Bey’s repeated interruptions

 4 and inability or unwillingness to follow the court’s instructions, id. at 9:25-10:7. Before abandoning

 5 plans to conduct a colloquy, given Mr. Bey’s conduct in the courtroom, the court asked defense counsel

 6 if she had a doubt regarding his competency; between continuing interruptions, she said “he’s been

 7 unable to help me – assist me in his federal criminal case.” Id. at 5:5-7, 6:17-20. Defense counsel

 8 clarified she was not filing a motion with the court. Id. at 5:25-6:3. The government took the position

 9 that, given defense counsel’s representation to the court, a competency exam should precede an inquiry

10 into Mr. Bey’s professed desire to represent himself. Id. at 6:19-7:15. Without further information

11 available to it, however, the government clarified it was not filing its own motion. Id. at 8:2-4.

12          Before concluding the hearing, the court directed defense counsel to file a declaration confirming

13 her representation to the court, which she now has done, without objection. Id. at 9:2-6, 9:25-10:4; see

14 Decl. of Mia Crager, ECF No. 30. Her declaration explains that “[a]fter several meetings with Mr. Bey,

15 I have become concerned that he is unable to assist me with his defense in regards to his federal criminal

16 case, as set forth in 18 U.S.C. § 4241(a).” Id. ¶ 3. She continues, “I am concerned that he does not

17 understand the nature of the current proceeding in federal criminal court and that he is not able to

18 properly assist. As a result, I have been unable to make any progress in his defense.” Id.

19          As the court reviewed with the parties at hearing, it has the authority to order a hearing “[a]t any

20 time after the commencement of a prosecution for an offense and prior to the sentencing of the

21 defendant,” to “determine the mental competency of the defendant.” 18 U.S.C § 4241(a); 6/16/21 RT at

22 7:20-8:1, 9:10-23. The court “shall order such a hearing on its own motion, if there is reasonable cause

23 to believe that the defendant may be presently suffering from a mental disease or defect rendering him

24 mentally incompetent to the extent that he is unable to understand the nature and consequences of the

25 proceedings against him or to assist properly in his defense.” 18 U.S.C § 4241(a). Prior to a hearing on

26 mental competency, the court “may order that a psychiatric or psychological examination of the

27
            2
28              Faretta v. California, 422 U.S. 806 (1975).

                                                          2
 1 defendant be conducted, and that a psychiatric or psychological report be filed with the court,” as

 2 provided by 18 U.S.C. § 4247(b) and (c). See 18 U.S.C. § 4241(b). Here, the court finds reasonable

 3 cause to believe Mr. Bey may be presently suffering from a mental disease or defect rendering him

 4 mentally incompetent both because it appears he is unable to understand the nature and consequences of

 5 the proceedings against him and he is unable to assist properly in his defense. In making this finding

 6 the court relies on the declaration of defense counsel and its own observations during the hearing on

 7 June 16, 2021.3

 8          Accordingly, the court will direct that an examination of Mr. Bey be conducted and order him

 9 transported as soon as possible to an appropriate Bureau of Prisons (BOP) facility where such an exam

10 can be conducted, with a report to be prepared for the court based on the exam. While the court notes

11 defense counsel’s request that an evaluation be conducted at the Sacramento County Jail where Mr. Bey

12 currently is detained, Decl. of Mia Crager ¶ 4, the resources readily available to the court acting on its

13 own motion reside within the BOP and so the court denies the defense request. The court will set a

14 hearing date for the determination of Mr. Bey’s mental competency upon receipt of the report based on

15 the examination.

16          For the reasons set forth above, in accordance with the applicable statutes and the specific

17 directions below, Mr. Bey is hereby ORDERED to submit to the mental competency examination the

18 court is ordering under 18 U.S.C. § 424l(b), with the examination conducted in a designated BOP

19 medical facility. The court requests that the Bureau of Prisons, Office of Medical Designation and

20 Transportation (OMDT), designate Mr. Bey as soon as possible and transport him forthwith to the

21 designated facility.

22          As provided by 18 U.S.C. §§ 4241(b) and 4247(b) and (c), IT IS ALSO ORDERED AND

23 DIRECTED AS FOLLOWS: That a qualified medical professional be designated promptly by the

24 Bureau of Prisons, and the professional hereby is appointed, authorized and directed by the court to:

25
            3
            Mr. Bey has made at least two other court appearances before duty Magistrate Judges during
26 which it appears he was not disruptive, allowing the court to preside without interruption and his counsel
   to speak on his behalf; he also appeared once before this court without incident. ECF Nos. 31 (March
27 24, 2021) & 19 (March 26, 2021); ECF No. 34 (May 3, 2021). The court has requested the official
   transcript of an additional appearance before a duty Magistrate Judge, ECF No. 24 (April 23, 2021
28 minutes), and that transcript will be filed upon completion.

                                                         3
 1 (1) examine the mental condition of defendant, Chaloner Saintillus aka Shalam Ali El Bey, (2) prepare a

 2 confidential written psychological/psychiatric report of the findings addressing the questions posed

 3 below, and (3) return the confidential report to the court, counsel for defendant, and the United States

 4 Attorney for the Eastern District of California as soon as practicable and on the schedule provided by the

 5 statute. If the medical professional requires additional information from the court regarding Mr. Bey, he

 6 or she shall promptly notify the court and identify the information requested. In the confidential report

 7 the medical professional, in addition to providing any information the professional deems relevant, shall

 8 state an opinion in response to the following questions:

 9          (a) Whether defendant has sufficient present ability to consult with his attorney with a reasonable

10 degree of rational understanding;

11          (b) Whether defendant has a present rational, as well as factual, understanding of the proceedings

12 against him; and

13          (c) Whether defendant can be made competent to assist in the proceedings against him after

14 receiving treatment and/or medication over a reasonable period of time.

15          IT IS FURTHER ORDERED that BOP shall arrange for the medical professional to include in

16 the mental competency report the following specific information:

17          (a) Defendant’s history and present symptoms;

18          (b) A description of the psychiatric, psychological, and medical tests that were employed and

19 their results;

20          (c) The examiner’s findings; and

21          (d) Any additional opinions of the examiner as to diagnosis, prognosis, and whether defendant is

22 suffering from a mental disease or defect rendering him mentally incompetent to the extent he is unable

23 to understand the nature and consequence of the proceedings against him or to assist properly in his

24 defense.

25          Defendant Bey is HEREBY COMMITTED to the custody of the Attorney General for a

26 reasonable period of time, in no event to exceed forty-five (45) days with any extensions granted, for

27 placement in a suitable facility that is the BOP facility closest to the Robert T. Matsui U.S. Courthouse

28 in Sacramento within the Eastern District of California. 18 U.S.C. § 4247(b). In making the

                                                         4
 1 examination of defendant, the designated medical professional shall be authorized and empowered to

 2 provide such treatment and medication as the professional deems necessary and proper to assist in

 3 making the evaluation required by this order.

 4          IT IS FURTHER ORDERED that two (2) certified copies of this order be provided to the United

 5 States Attorneys’ Office and that promptly upon BOP’s designation of the suitable facility to conduct

 6 defendant’s examination, government counsel shall provide defense counsel and defendant prompt

 7 notice about which facility has been selected and otherwise facilitate expedited implementation of this

 8 order.

 9          The court FINDS that the ends of justice served by allowing the court and the parties to

10 determine the defendant’s mental competency, that is, whether he is presently suffering from a mental

11 disease or defect rendering him mentally incompetent to the extent he is unable to understand the nature

12 and consequences of the proceedings against him and/or to assist properly in his defense, outweigh the

13 best interest of the public and the defendant in a speedy trial.

14          Accordingly, IT IS FURTHER ORDERED, confirming the bench order made on June 16, 2021,

15 the delay occasioned by the efforts to ascertain the defendant’s mental competency is excluded through

16 the status conference currently set for July 19, 2021, as provided by the Speedy Trial Act, 18 U.S.C.

17 § 3161 and Local Code N.

18          IT IS SO ORDERED.

19 DATED: June 18, 2021.

20

21

22

23

24

25

26

27

28

                                                         5
